Title: From George Washington to Nathaniel Ingraham, 22 March 1788
From: Washington, George
To: Ingraham, Nathaniel



 Dear Sir,
Mount Vernon March 22d 1788

When I requested you to procure a Gardener for me in Holland, which you was so obliging as to promise to do, I fear I was not explicite enough with respect to the terms &c. upon which I would wish to have him.
If one properly qualified for the business, could be obtained to come over in the nature of a redemptioner or which will be more certain, who will indent himself for a certain term years it would be most agreeable to me, because he would be much cheaper; but if one of a proper description cannot be procured in this way, I should be willing to give a good Gardener £15 Sterling per annum. more than this I do not incline to offer, because I presume they might be obtained for that sum in this Country. I should prefer a single man, but have no objection to one who is married provided his wife understands spinning &c. and will indent as her husband does. and provided they have not a number of Children. middle aged man will suit me best, as the necessary services cannot be expected from, or performed by, one advanced in years.
I should likewise be glad to procure a good coarse Weaver, and will be much obliged to you if you will endeavour to get one for me to come over on the terms mentioned above—I should give the preference to one who understands weaving both woollen

and linen, but would be satisfied with one who could do either well.
If it is necessary (or would be more convenient for you) for me to make any advance for defraying the charges &c. which may arise from this business, I will thank you to let me know it and will provide accordingly. As I also shall be for your telling me with the utmost candor if the request here made will be attended with the smallest inconvenience to you—It not being by any means, my intention to lay you under the most trifling difficulty by the request. Wishing you a prosperous voyage and a speedy return—I am Dear Sir Yr Most Obedt Hble Sert

Go. Washington

